By the Court.—Barbour, Ch. J.
Upon a laborous and careful examination of the testimony in this case, of six hundred and fifty folios, I am satisfied that the evidence exhibited by the plaintiff upon the trial, was sufficient, if credited by the referee, to justify all his findings of fact.
There is no merit in the objection, that certain facts were not found by the referee. He has found all the *352facts necessary to entitle the plaintiff to a judgment, and was not bound to find upon other questions of fact, unless requested to do so by counsel, which does not appear to have been done.
The measure of damages adopted by the referee was correct, The plaintiff was entitled to recover the fair value of his work and materials, furnished and performed under the contract, up to the time when he was prevented by the defendant from proceeding farther (Clark v. Mayor of New York, 4 N. Y. 338).
The judgment should be affirmed, with costs.